Per Curiam.

As the method by which the court below arrived at the amount of the judgment, given in plaintiff’s favor, seems to be involved in much obscurity, since it is impossible with any degree of certainty to determine from the evidence what items were allowed and what disallowed, we think the interests of justice require a new trial.
Judgment reversed and new trial granted, with costs in *214the court below to abide the event, but without costs of appeal to either party.
Present: Gildersleeve, Giegerich and Greenbaum, JJ.
Judgment reversed and new trial ordered, with costs in court below to abide event.